Case 0:19-cv-62625-RS Document 1 Entered on FLSD Docket 10/22/2019 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT-LAUDERDALE DIVISION



 Marcos Velez, and                )             CIVIL ACTION NO.____________________
 Nerva Garcia,                    )
                                  )             COMPLAINT
          Plaintiffs,             )
                                  )
       v.                         )
                                  )              JURY TRIAL DEMAND
 NuGenerex Diagnostic LLC,        )
 Generex Biotechnology            )
 Corporation, and Joseph Moscato, )
                                  )
          Defendants.             )


                                         COMPLAINT

        COMES NOW, the Plaintiffs, Marcos Velez (“Velez”) and Nerva Garcia (“Garcia”)

 (collectively “Plaintiffs”), by and through their undersigned counsel, and hereby sue Defendants

 NuGenerex Diagnostic, LLC, Generex Biotechnology Corporation and Joseph Moscato

 (collectively “Defendants”) for unpaid wages and in support thereof alleges as follows:

                          PARTIES, JURISDICTION, AND VENUE

    1. Plaintiffs bring this action for unpaid wages under the Fair Labor Standards Act, as

 amended, 29 U.S.C. § 216(b) (the “FLSA”). Plaintiffs are also seeking reasonable attorneys’

 fees and costs.

    2. The Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. § 1337, 1331 and

 the FLSA.

    3. Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (2) because Defendants transact

 business in this District; because Defendants' operations are situated in this District; because



                                                                                       Page 1 of 7
Case 0:19-cv-62625-RS Document 1 Entered on FLSD Docket 10/22/2019 Page 2 of 7



 most, if not all, of the operational decisions were made in this District; and because Plaintiffs

 worked for Defendants in this District.

    4. At all times material, Plaintiff Velez is director of finance and operations for Defendants

 and performed related activities for Defendants in, inter alia, Broward County, Florida.

    5. At all times material, Plaintiff Garcia was laboratory manager and quality control for

 Defendants and performed related activities for Defendants in, inter alia, Broward County,

 Florida.

    6. Defendant NuGenerex Diagnostic, LLC (“NuGenerex”) is a Florida limited liability

 company that operates and conducts business in Broward County, Florida, and is therefore,

 within the jurisdiction of the Court.

    7. Defendant Generex Biotechnology Corporation (“Generex Bio.”) is a foreign corporation

 and the parent company of Defendant NuGenerex. Defendant Generex Bio directs the operations

 of Defendant NuGenerex in Broward County, Florida, and is therefore, within the jurisdiction of

 the Court.

    8. Defendant Joseph Moscato (“Moscato”), is an individual, sui juris, and is an owner and

 corporate officer of Defendant Generex Bio. Defendant Moscato acts directly and indirectly in

 the interest of Defendant Generex Bio. and Defendant NuGenerex in Broward County and has

 the power to direct employees' actions in Broward County, Florida. Defendant Moscato has

 management responsibilities, degree of control over Defendant Generex Bio. and Defendant

 NuGenerex’s financial affairs and compensation practices, and is in a position to exert

 substantial authority over corporate policy relating to employee wages and overtime and whether

 to compensate (or not to compensate) employees at Defendant NuGenerex and Defendant

 Generex Bio. in accordance with the FLSA, making Defendant Moscato an employer pursuant to



                                                                                       Page 2 of 7
Case 0:19-cv-62625-RS Document 1 Entered on FLSD Docket 10/22/2019 Page 3 of 7



 29 USC§ 203(d). Defendant Moscato also has the power to hire and fire Plaintiffs, set Plaintiffs'

 compensation and work schedule, and maintains Plaintiffs' employment records.

                                             COVERAGE

     9. At all material times relevant to this action, Defendant NuGenerex and Defendant

 Generex Bio. are enterprises covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and

 203(s).

     10. At all material times relevant to this action, Defendant NuGenerex, Defendant Generex

 Bio. and Defendant Moscato are employers as defined by 29 USC§ 203(d).

     11. Defendants are joint employers under 29 C.F.R. 791.2(b)(3) because the Defendants are

 not completely disassociated with respect to the employment of Plaintiffs, and may be deemed to

 share control of the employees, directly or indirectly, by reason of the fact that one employer

 controls, is controlled by, or is under the common control with the other employers.

     12. During all material times, Defendants employed two or more people engaged in

 commerce, handling or otherwise working on medical materials which have been moved in or

 produced for commerce outside the state of Florida.

     13. During all material times, Defendant NuGenerex and Defendant Generex Bio. had an

 annual gross volume of sales made or business done of not less than $500,000 (exclusive of

 excise taxes at the retail level which are separately stated).

     14. During all times material, Defendants accepted payments from businesses based on credit

 cards issued by out-of-state banks.

     15. During all times material, Defendants routinely ordered materials or supplies from out of

 state.




                                                                                        Page 3 of 7
Case 0:19-cv-62625-RS Document 1 Entered on FLSD Docket 10/22/2019 Page 4 of 7



    16. Plaintiffs were individually engaged in commerce during their employment with

 Defendants, by working with medical supplies and equipment from out-of-state.

    17. Plaintiffs regularly engaged in the process of selling medical supplies and equipment to

 out-of-state businesses for Defendants.

    18. Defendants used U.S. Mail to send and receive correspondence to and from other states.

                                      Factual Background

    19. On or about January 2006, Plaintiff Velez began employment with Hema Diagnostics.

    20. On or about April 2, 2012, Plaintiff Garcia began employment with Hema Diagnostics.

    21. Hema Diagnostics was then purchased by Defendant Generex Bio. at the end of 2018.

 Defendant Generex Bio. then changed the name of Hema Diagnostics to Defendant NuGenerex.

    22. Plaintiff Velez has not been paid wages for work done for Defendants since January 1,

 2019.

    23. Plaintiff Garcia has not been paid wages for work done for Defendants since January 1,

 2019.

                                 COUNT I – UNPAID WAGES

                      (Fair Labor Standards Act, 29 U .S.C. § 201, et seq)

    24. Plaintiff Velez reincorporates and readopts all allegations contained within Paragraphs 1-

 19, 21-22 above.

    25. At all times relevant to this action, Plaintiff Velez is an employee of Defendants within

 the meaning of the FLSA 29 U.S.C. §203(e).

    26. At all times relevant to this action, Defendants are Plaintiff Velez’s employer within the

 meaning of the FLSA 29 U.S.C. §203(d).




                                                                                      Page 4 of 7
Case 0:19-cv-62625-RS Document 1 Entered on FLSD Docket 10/22/2019 Page 5 of 7



    27. At all times relevant, Plaintiff Velez is employed by Defendants within the meaning of

 the FLSA 29 U.S.C. §203(g).

    28. At all times material, Plaintiff Velez acted at the direction and control of Defendants as to

 where he worked, and the hours he worked.

    29. Plaintiff Velez was paid a salary of $93,969 in 2018 for working Monday to Friday.

    30. Plaintiff Velez has not been paid for work done for Defendants since January 1, 2019 to

 the present.

    31. Plaintiff Velez continues to work Monday to Friday throughout 2019, yet has not been

 paid by Defendants.

    32. As a result of Defendants’ intentional, willful and unlawful acts by refusing to pay

 Plaintiff Velez owed wages, Plaintiff Velez has suffered damages plus incurring reasonable

 attorneys' fees and costs.

    33. Defendants knew or showed reckless disregard for whether the FLSA prohibited its

 conduct.

    34. As a result of Defendants’ willful violation of the Fair Labor Standards Act, Plaintiff

 Velez is entitled to unpaid wages and liquidated damages.

    WHEREFORE, Plaintiff Velez demands judgment in his favor and against Defendants,

 jointly and severally, as follows:

    a) Award to Plaintiff Velez of all wages owed under the FLSA;

    b) Award to Plaintiff Velez liquidated damages equal to the payment of all wages owed

       under the FLSA;

    c) Award to Plaintiff Velez of reasonable attorneys' fees and costs; and

    d) Award such other and further relief as this Court may deem just and proper.



                                                                                         Page 5 of 7
Case 0:19-cv-62625-RS Document 1 Entered on FLSD Docket 10/22/2019 Page 6 of 7



                                 COUNT II – UNPAID WAGES

                       (Fair Labor Standards Act, 29 U .S.C. § 201, et seq)

    35. Plaintiff Garcia reincorporates and readopts all allegations contained within Paragraphs

 1-18, 20, 21, and 23 above.

    36. At all times relevant to this action, Plaintiff Garcia was an employee of Defendants

 within the meaning of the FLSA 29 U.S.C. §203(e).

    37. At all times relevant to this action, Defendants were Plaintiff Garcia’s employer within

 the meaning of the FLSA 29 U.S.C. §203(d).

    38. At all times relevant, Plaintiff Garcia was employed by Defendants within the meaning of

 the FLSA 29 U.S.C. §203(g).

    39. At all times material, Plaintiff Garcia acted at the direction and control of Defendants as

 to where to work, and the hours she worked.

    40. Plaintiff Garcia’s hourly pay rate was $25/hour and she worked Monday to Friday for

 Defendants.

    41. Plaintiff Garcia has not been paid for work done for Defendants since January 1, 2019.

    42. As a result of Defendants’ intentional, willful and unlawful acts by refusing to pay

 Plaintiff Garcia owed wages, Plaintiff Garcia has suffered damages plus incurring reasonable

 attorneys' fees and costs.

    43. Defendants knew or showed reckless disregard for whether the FLSA prohibited its

 conduct.

    44. As a result of Defendants’ willful violation of the Fair Labor Standards Act, Plaintiff

 Garcia is entitled to unpaid wages and liquidated damages.




                                                                                       Page 6 of 7
Case 0:19-cv-62625-RS Document 1 Entered on FLSD Docket 10/22/2019 Page 7 of 7



    WHEREFORE, Plaintiff Garcia demands judgment in her favor and against Defendants,

 jointly and severally, as follows:

    a) Award to Plaintiff Garcia of all wages owed under the FLSA;

    b) Award to Plaintiff Garcia liquidated damages equal to the payment of all wages owed

       under the FLSA;

    c) Award to Plaintiff Garcia of reasonable attorneys' fees and costs; and

    d) Award such other and further relief as this Court may deem just and proper.

                                      Demand for Jury Trial

        Plaintiffs demand a trial by jury on all issues so triable.

        Plaintiffs, Marcos Velez and Nerva Garcia, pray that this Court enter judgment in their

 favor against Defendants NuGenerex Diagnostic, LLC, Generex Biotechnology Corporation and

 Joseph Moscato, and award monetary damages and liquidated damages, reasonable attorneys'

 fees and costs and any other relief this Court deems appropriate.




 DATED this Tuesday, October 22, 2019.


 Respectfully submitted,


 /s Nnamdi Jackson
 Nnamdi S. Jackson, Esq.
 Fla. Bar No. 99804

 THE LAW OFFICE OF NNAMDI S. JACKSON, P.A.
 2645 Executive Park Drive,
 Suite 340
 Weston, Florida 33331
 Tel: (954) 670-1267
 Fax: (954) 385-9814
 njackson@nsjlawoffice.com

                                                                                     Page 7 of 7
